                      UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE


Jarrell Wilson

      v.                                        Case No. 19-cv-786-JL

NH State Prison, Warden



                                  ORDER



      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated 10/15/2019.    Additionally, finding that the petitioner

has failed to make a substantial showing of the denial of a

constitutional right, the court declines to issue a certificate of

appealability.   See 28 U.S.C. § 2253(c)(2); Rule 11, Rules Governing

Habeas Corpus Cases Under Section 2254; First Cir. LR 22.0.


      SO ORDERED.

                                          ____________________________
                                          Joseph N. Laplante
                                          United States District Judge

Date: October 30, 2019

cc:   Jarrell Wilson, pro se
